       Case 1-19-44751-cec       Doc 22    Filed 09/19/19     Entered 09/19/19 13:04:12




WAYNE GREENWALD, P.C.                                Hearing Date: October 2, 2019
Attorneys for Alleged Debtor                         Hearing Time 3:00 p.m.
1934 Bedford, LLC
475 Park Avenue South - 26th Floor
New York, NY 10016
212-983-1922
By: Wayne M. Greenwald

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:                                                      Case No. 19-44751-CEC
                                                            Involuntary
        1934 BEDFORD, LLC,                                  Chapter 11

                               Alleged Debtor.
----------------------------------------------------------X

                    DEBTOR’S MOTION FOR ORDERS:
                A.) MODIFYING THE AUTOMATIC STAY;
     AND/OR B.) THIS COURT ABSTAINING FROM DETERMINING THE
      AMOUNT OF 1930 BEDFORD’S CLAIM WHICH IS SUBJECT TO A
                    PENDING STATE COURT ACTION,
                    WITH POINTS AND AUTHORITIES

TO: HON. CARLA R. CRAIG
    UNITED STATES CHIEF BANKRUPTCY JUDGE:

               The alleged debtor, 1934 Bedford, LLC, (“Bedford”), by its attorneys

represents:

                            PRELIMINARY STATEMENT

1.      Bedford asks this Court to enter orders:

        A.)    pursuant to 11 U.S.C. § 362(d)(1), and 105(a) modifying the

                                                1
     Case 1-19-44751-cec   Doc 22   Filed 09/19/19   Entered 09/19/19 13:04:12




            automatic stay in this case to permit the foreclosure action 1930

            Bedford Ave, LLC v. 1934 Bedford, LLC, New York State Supreme

            Court for Kings County (the “State Court”), Index No. 512224/2019

            (the “Foreclosure”), to proceed for the limited purpose of permitting

            the State Court to determine what is owed by Bedford to 1930

            Bedford Ave, LLC (“1930");

      B.)   pursuant to 28 U.S.C. § 1334 ( c ) (1) and/or (2), abstaining to have

            the State Court determine, in the Foreclosure and/or the Special

            Proceeding 1934 Bedford LLC v. 1930 Bedford Ave, LLC, New York

            State Supreme Court for Kings County, Index No. 513517/2019 (the

            “Special Proceeding”) what is owed by Bedford to 1930; and

      C.)   granting such other and further relief as the Court deems proper (the

            "Motion").

2.    The Motion should be granted because:

      A.)   The Motion satisfies the “Sonnax Factors”, See, Sonnax Indus., Inc. v.

            Tri Component Prod. Corp. (In re Sonnax Indus., Inc.), 907 F.2d

            1280, 1286 (2nd Cir.1990), for modifying the automatic stay to permit

            a case to proceed in another court;

      B.)   The Motion satisfies 28 U.S.C. § 1334( c ) (1) and (2) in that:

                                        2
     Case 1-19-44751-cec         Doc 22   Filed 09/19/19   Entered 09/19/19 13:04:12




             1. in the interest of justice, in the interest of comity and creditors

                   warrants the State Court determining 1930's claim against

                   Bedford.

             2.)      • the Motion is timely’

                      • the Foreclosure and Petition relate to Bedford’s bankruptcy

                         case, but do not arise under title 11 or arising in Bedford’s

                         case:

                      • the Foreclosure and Petition could not have been

                         commenced in a United States’ court absent this case;

                      • determining 1930's claim can be timely adjudicated by the

                         State Court.

      These matters are further elucidated herein.



                     BACKGROUND, JURISDICTION AND VENUE

3.    An involuntary petition for relief under chapter 11 of the Bankruptcy Code

      as filed against Bedford on August 2, 2019.

4.    On September 12, 2019, Bedford consented to the entry of an order for

      relief under chapter 11 of the Bankruptcy Code.

5.    An order for relief has not been entered in this case.


                                               3
      Case 1-19-44751-cec     Doc 22     Filed 09/19/19   Entered 09/19/19 13:04:12




6.     Bedford continues in the operation of its business and control of its

       property, pursuant to 11 U.S.C. § 303(f).

7.     Bedford expects that upon entry of an order for relief, it shall continue in the

       operation of its business and control of its property, pursuant to 11 U.S.C. §

       the §§ 1107 and 1108.

8.     The Debtor own, operates and develops a mutli-family building in

       Brooklyn, New York.

9.     No committee of unsecured creditors has been appointed in this case.

10.    This Court has jurisdiction over this matter, pursuant to 28 U.S.C. §§ 1334

       and 157.

11.    This matter is a "core proceeding" as that term is defined by 28 U.S.C. §

       157.

12.    This matter concerns a “public right.”

13.    This district is the appropriate district to consider this Motion, pursuant to

       28 U.S.C. § 1408.



                    THE PENDING STATE COURT PROCEEDINGS

The Foreclosure

14.    On June 3, 2019, 1930 commenced the Foreclosure against Bedford.

15.    Annexed hereto and incorporated herein as Exhibit “A” is a copy of the Summons and

                                             4
      Case 1-19-44751-cec        Doc 22     Filed 09/19/19     Entered 09/19/19 13:04:12




       Complaint in the Foreclosure (without Exhibits”).

16.    Annexed hereto and incorporated herein as Exhibit “B” is a copy of the ECF docket sheet

       maintained for the Foreclosure.



The Special Proceeding

17.    On June 18, 2019, Bedford filed the Special Proceeding.

18.    Annexed hereto and incorporated herein as Exhibit “C” is a copy of the Petition in the

       Special Proceeding.

19.    Annexed hereto and incorporated herein as Exhibit “C” is a copy of the ECF docket sheet

       maintained for the Special Proceeding;

20.    The Special Proceeding seeks orders pursuant to NYRPL § 274-a and 3 CRR-NY 419.9:

       A.)     declaring that 1930 and its predecessor in interest waived and are estopped from

               declaring and/or enforcing the defaults and rights under their loan documents with

               Bedford;

       B.) .   directing 1930 to issue a corrected payoff statement for its loans to Bedford thar

               states only:

                              (i) the outstanding principal amount of $15,000,000;

                              (ii) unpaid interest through March 1, 2019 at the non-default rate

                              of 12 percent per annum and zero interest beyond March 1, 2019;

                              which is the date 1930's predecessor in interest improperly declared

                              a default,

                              (iii) the Yield Maintenance Premium set forth in the loan


                                                 5
      Case 1-19-44751-cec       Doc 22     Filed 09/19/19     Entered 09/19/19 13:04:12




                              documents;

       (3) awarding Bedford its reasonable attorneys’ fees to Petitioner.

       See, Exhibit “C” pp. 16-17.

21.    The Special Proceeding’s Petition relates 1930 and its predecessor in interest egregious

       conduct relative to:

                                 a.)     Bedford obtaining loans collateralized by a subordinate

                                         (Exhibit “C” ¶s 20 - 24);

                                 b.)     interfering with Bedford’s efforts to refinance its

                                         property and satisfy 1930's mortgage (Exhibit “C” ¶s

                                         25- 34; 43-46);

                  `              c.)     issuing a defective notice of default when there was no

                                         default (Exhibit “C” ¶s 35- 40);

                                 d.)     lenders’ improper payoff quotes (Exhibit “C” ¶ 50 - 55)

                                 e.)     preventing the refinancing from closing (Exhibit “C”

                                         ¶s 55-57);

                                 f.)     treating Bedford paying off the loan as a “shell game”

                                         by changing lenders (Exhibit “C” ¶s 59 - 60)’

                                 g.)     providing improper payoff amounts (Exhibit “C” ¶s

                                         60-64).




 THE COURT SHOULD GRANT MODIFY THE AUTOMATIC STAY SO
       THE STATE COURT CAN DETERMINE 1930'S CLAIM


                                                6
      Case 1-19-44751-cec    Doc 22   Filed 09/19/19     Entered 09/19/19 13:04:12




11 U.S.C. § 362(d)(1)

22.    Bankruptcy Code § 362(d)(1) provides:

       On request of a party in interest and after notice and a hearing, the court

       shall grant relief from the stay provided under a subsection (a) of this

       section, such as by terminating, annulling, modifying, or conditioning such

       stay--

          (1)   for cause, including the lack of adequate protection of an interest

                in property of such party in interest.

23.    "Cause" is not defined in the Bankruptcy Code. In re SquareTwo Fin. Servs.

       Corp., 2017 WL 4012818, at *4 (Bankr. S.D.N.Y.).

24.    Whether cause exists should be determined on a case by case basis. In re

       Papadopoulos, 2015 WL 996425, at *2 (S.D.N.Y.), In re Sonnax Industries,

       907 F.2d 1280, 1286 (2d Cir.1990).



The Sonnax Factors

25.    Where a party in interest wants a proceeding stayed by 11 U.S.C. § 362(a)

       to continue in the non-bankruptcy venue, courts apply the factors identified

       in Sonnax Indus., Inc. v. Tri Component Prod. Corp. (In re Sonnax Indus.,

       Inc.), 907 F.2d 1280, 1286 (2nd Cir.1990)(the “Sonnax Factors”)


                                           7
      Case 1-19-44751-cec    Doc 22      Filed 09/19/19   Entered 09/19/19 13:04:12




26.    The Sonnax Factors are:

          1. whether relief would result in a partial or complete resolution of the

             issues;

          2. lack of any connection with or interference with the bankruptcy case;

          3. whether the other proceeding involves the debtor as a fiduciary;

          4. whether a specialized tribunal with the necessary expertise has been

             established to hear the cause of action;

          5. whether the debtor's insurer has assumed full responsibility for

             defending it;

          6. whether the action primarily involves third parties;

          7. whether litigation in another forum would prejudice the

             interests of other creditors;

          8. whether the judgment claim arising from the other action is subject to

             equitable subordination;

          9. whether movant's success in the other proceeding would result in a

             judicial lien avoidable by the debtor;

          10. the interests of judicial economy and the expeditious and economical

             resolution of litigation;

          11. whether the parties are ready for trial in the other proceeding; and

                                             8
        Case 1-19-44751-cec        Doc 22   Filed 09/19/19   Entered 09/19/19 13:04:12




                 12. impact of the stay on the parties and the balance of harms.

      Id.

27.         Each Sonnax Factor is not relevant in every case. The weight to be given to

            the various factors depends upon the facts and circumstances of each case.

            The decision is committed to the discretion of the bankruptcy judge. In re

            First Cent. Fin. Corp., 269 B.R. 502, 520 (Bankr. E.D.N.Y. 2001), citing,

            Mazzeo v. Lenhart (In re Mazzeo), 167 F.3d 139, 143 (2d Cir.1999).

28.         This Motion satisfies the pertinent Sonnax Factors.



Would Relief Completely Resolve the Issues?

29.         Yes. The State Court can determine 1930's claim and consider all pertinent

            factors.



Interference with the Bankruptcy Case?

30.         Granting the Motion won’t interfere with the bankruptcy case.

31.         Bedford wants to hasten it.



Is the Debtor Involved as a Fiduciary?

32.         No

                                                 9
      Case 1-19-44751-cec    Doc 22   Filed 09/19/19   Entered 09/19/19 13:04:12




Is There a Specialized Tribunal to Hear the Issue?

33.    State courts routinely calculate mortgagees’ claims in foreclosures.

34.    They are especially adept at addressing state law issues, like those the

       Special Proceeding and Foreclosure raise.



Is There Insurance?

35.    No.

Presence of Third-parties?

36.    For the Petition: none.

37.    For the Foreclosure: Yes. Nikol Vonlavrinoff, Congregation Bnai Jacob,

       The Board of Managers of 1930 Bedford Avenue Condominium, Bright

       Light Corp., B&H Contracting Corp., Gypsum New York Sales Corp., Rent

       a Unit, E&W Wholesale Electrical Inc., Certified Lumber Corp., and John

       Doe #1 Through John Doe.



Would Litigation Elsewhere Prejudice Other Creditors?

38.    No.




                                          10
      Case 1-19-44751-cec     Doc 22      Filed 09/19/19   Entered 09/19/19 13:04:12




Would a Judgment Lien in Other Action Be
Subject to Equitable Subordination?

39.    No.



Would Success in the Other Proceeding
Result in Voidable Judicial Lien?

40.    No.



The Interests of Economy?

41.    Economy favors granting the Motion.

42.    The State Court is aware of the Special Proceeding and its issues.

43.    It has already considered how to resolve them.

44.    A status conference is scheduled for September 25, 2019.



Trial Ready?

45.    The issues are closer to determination in the Special Proceeding and

       Foreclosure.

46.    No bar date is set in this case.

47.    The order for relief is not entered.




                                              11
      Case 1-19-44751-cec   Doc 22   Filed 09/19/19    Entered 09/19/19 13:04:12




The Balance of Harm.

48.    Bedford wants the issue resolved as soon as possible.

49.    1930 seems happy to have penalty interest accrue.

50.    Bedford believes the issue can be resolved sooner in State Court.

51.    Thus, the balance favors granting the Motion.

52.    The Sonnax Factors favor granting the Motion.




                                         12
      Case 1-19-44751-cec   Doc 22    Filed 09/19/19   Entered 09/19/19 13:04:12




THE COURT SHOULD ABSTAIN IN FAVOR OF THE STATE COURT IN
        DETERMINING THE AMOUNT OF 1930'S CLAIM

28 U.S.C. § 1334

53.    28 U.S.C. § 1334( c ) provides:

          (c)(1)   Except with respect to a case under chapter 15 of title 11,

                   nothing in this section prevents a district court in the interest of

                   justice, or in the interest of comity with State courts or respect

                   for State law, from abstaining from hearing a particular

                   proceeding arising under title 11 or arising in or related to a

                   case under title 11.

            (2)    Upon timely motion of a party in a proceeding based upon a

                   State law claim or State law cause of action, related to a case

                   under title 11 but not arising under title 11 or arising in a case

                   under title 11, with respect to which an action could not have

                   been commenced in a court of the United States absent

                   jurisdiction under this section, the district court shall abstain

                   from hearing such proceeding if an action is commenced, and

                   can be timely adjudicated, in a State forum of appropriate

                   jurisdiction.



                                          13
      Case 1-19-44751-cec    Doc 22    Filed 09/19/19   Entered 09/19/19 13:04:12




54.    28 U.S.C. § 1334( c )(2) has been described as “mandatory abstention.”

55.    28 U.S.C. § 1334( c )(2) has been described as “mandatory abstention.”



Mandatory Abstention Applies

56.    The Special Proceeding and Foreclosure:

       a.)   are based on a State law claim or State law cause of action;

       b.)   relate to Bedford’s case under title 11, but not arising under title 11 or

             arising the case under title 11;

       c.)   could not have been commenced in a federal court absent Bedford’s

             bankruptcy case;

       d.)   the Special Proceeding and Foreclosure can be heard to fix 1930's

             claim speedily in the State Court.

57.    This Motion is timely. This case just began.

58.    Mandatory abstention applies.



Permissive Abstention

59.    Permissive abstention also applies.

60.    The same factors that warrant modifying the automatic stay and mandatory

       abstention warrant permissive abstention.

                                          14
       Case 1-19-44751-cec       Doc 22   Filed 09/19/19   Entered 09/19/19 13:04:12




61.         The Motion should be granted.

WHEREFORE, Bedford asks this Court to grant this Motion and issue orders:

      A.)     pursuant to 11 U.S.C. § 362(d)(1), and 105(a) modifying the automatic

              stay in this case to permit the Foreclosure to proceed, for the limited

              purpose of permitting the State Court to determine what is owed by

              Bedford to 1930;

      B.)     pursuant to 28 U.S.C. § 1334 ( c ) (1) and/or (2), abstaining to have the

              State Court determine, in the Foreclosure and/or the Special Proceeding

              what is owed by Bedford to 1930; and

      C.)     granting such other and further relief as the Court deems proper.

Dated: New York, NY
       September 18, 2019

                                     WAYNE GREENWALD, P.C.
                                     Attorneys for the Debtor 1934 Bedford LLC
                                     475 Park Avenue South - 26th Floor
                                     New York, New York 10016
                                     212-983-1922

                                     By: /s/ Wayne M. Greenwald Pres.
                                             Wayne M. Greenwald




                                              15
